                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 RAJEANA CAROLE MINERVINI,                        )
                                                  )
          Plaintiffs,                             )
                                                  )     NO. 3:19-cv-00881
 v.                                               )     JUDGE RICHARDSON
                                                  )
 ANDREW SAUL,                                     )
                                                  )
          Defendants.                             )

                          MEMORANDUM OPINION AND ORDER

         Pending before the Court is Plaintiff’s “Motion for Attorney Fees under the Equal Access

to Justice Act” (Doc. No. 23, the “Motion”). Plaintiff filed a memorandum and documentation in

support of her Motion. (Doc. No. 24). Defendant filed a Response, stating that Defendant had no

objections to Plaintiff’s Motion. (Doc. No. 25 at 1).

         For the reasons discussed below, the Motion is GRANTED IN PART.

                                 FACTS AND BACKGROUND

         Plaintiff appealed a final administrative decision which denied her Supplemental Security

Income (“SSI”) under Title XVI and Disability Insurance Benefits (“DIB”) under Title II of the

Social Security Act. (Doc. No. 1). The Magistrate Judge entered a Report and Recommendation

recommending the Court enter final judgment, reversing the administrative decision and

remanding it to the Commissioner under 42 U.S.C. § 405(g). (Doc. No. 20). No objections to the

Report and Recommendation were filed, and the Court reviewed and adopted the Report and

Recommendation. (Doc. No. 21). Judgment was entered in this case on August 6, 2020. (Doc. No.

22).

         Plaintiff filed the present Motion seeking attorney’s fees in the amount of $640.55.

                                                  1

       Case 3:19-cv-00881 Document 26 Filed 12/02/20 Page 1 of 5 PageID #: 731
                                           DISCUSSION

       Though the Motion is unopposed, under the Equal Access to Justice Act (“EAJA”), fees

must be “reasonable,” and thus this Court “has an independent duty to review the submitted

itemized log of hours to determine the reasonableness of hours requested in each case.” Jones v.

Berryhill, No. 6:17-CV-0153-SI, 2018 WL 770175, at *1 (D. Or. Feb. 7, 2018) (quoting Schwitzke

v. Berryhill, 2017 WL 6558257, at *1 (W.D. Wash. Dec. 22, 2017)). The Court finds that attorney’s

fees are warranted in this case and that the number of hours worked was reasonable, but it does

not find that the amount requested by Plaintiff is reasonable.

       The EAJA has four requirements:

               (1) that the fee applicant be a prevailing party; (2) that the government’s
       position not be substantially justified; (3) that no special circumstances make an
       award unjust; and (4) that the fee applicant file the requisite application within thirty
       days of final judgment.

Townsend v. Soc. Sec. Admin., 486 F.3d 127, 129 (6th Cir. 2007) (citing Comm’r, INS v. Jean, 496

U.S. 154, 158, 110 S. Ct. 2316, 110 L.Ed.2d 134 (1990)).

       A party is a prevailing party when they obtain a remand under 42 U.S.C. § 405(g). Shalala

v. Schaefer, 509 U.S. 292, 294, 303 (1993). This case was remanded under 42 U.S.C. § 402(g),

and so Plaintiff is a prevailing party for purposes of the EAJA. (Doc. Nos. 20, 21). Defendant

carries the burden of showing that its position was substantially justified, DeLong v. Comm’r of

Soc. Sec. Admin., 748 F.3d 723, 725 (6th Cir. 2014), and since Defendant has not opposed the

Motion or the Report and Recommendation, the Court cannot find Defendant to have met its

burden. The Court is not aware of any special circumstances in this case. Additionally, “[a]n EAJA

application may be filed until 30 days after a judgment becomes ‘not appealable’—i.e., 30 days

after the time for appeal has ended.” Shalala, 509 U.S. at 302. This Motion was timely filed.

       The Court finds that EAJA fees are warranted under the act.

                                                  2

    Case 3:19-cv-00881 Document 26 Filed 12/02/20 Page 2 of 5 PageID #: 732
       Plaintiff submitted an itemization of hours expended on this matter totaling 3.1 hours.

(Doc. No. 24-1). Two hours of that time constituted initial review of the decision and a conference

with the client prior to appealing to the Court. (Id.). The remaining work on the case, including

conferencing with Defendant and reviewing various motions and the Report and Recommendation,

took a total of 1.1 hours. (Id.). In Plaintiff’s memorandum, counsel notes that they were retained

only after all administrative proceedings were concluded, necessitating much of the time spent on

the case being for an initial review. (Doc. No. 24 at 3).

       Courts in the Sixth Circuit have found that a reasonable expenditure of time for

representing a party seeking judicial review of a final administrative decision denying claims for

DIB and SSI (as is the case here) ranges from 15-30 hours. Edkins v. Comm’r of Soc. Sec., No.

1:15-CV-01322-PJG, 2017 WL 3115496, at *1 (W.D. Mich. July 21, 2017). As Plaintiff’s counsel

spent well below this range, the Court takes no issue with the amount of time counsel spent on this

case and finds the time expended to have been reasonable.

       As for the hourly rate, the EAJA provides that the maximum rate is $125.00 per hour,

“unless the court determines that an increase in the cost of living or a special factor, such as limited

availability of qualified attorneys for the proceedings involved, justifies a higher fee.” 28 U.S.C.

§2412(d)(2)(A). Via her motion, Plaintiff requests a cost-of-living adjustment in the hourly rate

from the $125 presumptive maximum under the EAJA to $206.63.1 (Doc. No. 23 at 2). In making

this request in her Motion, Plaintiff cites only to the Consumer Price Index (“CPI”). (Id.). Plaintiff

also provided the Court with a declaration from one of her attorneys of record who focuses on



1
  Plaintiff clearly has based her requested attorney’s fees ($640.55) on this requested adjusted
hourly rate of $206.63, since it equals $640.55 when it is multiplied by 3.1 hours of work. Thus,
the Court cannot fathom why counsel states in his affidavit that “I do not seek enhancement of the
statutory EAJA rate of $125 per hour.” (Doc. No. 24-3 at 2).

                                                   3

    Case 3:19-cv-00881 Document 26 Filed 12/02/20 Page 3 of 5 PageID #: 733
social security law in the three federal districts in Tennessee which states that $187.67 would be

at the low end of an hourly rate for typical similar work, but that it would be reasonable. (Doc. No.

24-4 at 1).2

        When requesting an increase in the EAJA’s $125 hourly-fee rate, a plaintiff bears the

burden of producing appropriate evidence to support the requested increase. Bryant v. Comm’r of

Soc. Sec., 578 F.3d 443, 450 (6th Cir. 2009). The EAJA’s rate per hour is “a ceiling and not a

floor.” Chipman v. Sec’y of Health & Human Servs., 781 F.2d 545, 547 (6th Cir. 1986). A decision

to award a rate above the $125 statutory cap is within “the sound discretion of the district court.”

Begley v. Sec’y of Health & Human Servs., 966 F.2d 196, 199 (6th Cir. 1992).

        The Sixth Circuit has explicitly held that “reference to the CPI alone is insufficient to

sustain a plaintiff’s burden; a plaintiff must also submit evidence that the requested rate is ‘in line

with those prevailing in the community for similar services by lawyers of reasonably comparable

skill, experience, and reputation.’” Caviness v. Comm’r of Soc. Sec., 681 F. App’x 453, 455 (6th

Cir. 2017) (quoting Bryant, 578 F.3d at 450). Plaintiff here requests an upward adjustment of

$81.63 per hour. Plaintiff, being unable rely solely on the CPI, has not provided the Court with

sufficient evidence to make such an upward adjustment in its entirety. At most, Plaintiff has

presented evidence (in the form of a single declaration) regarding the reasonableness of an hourly

rate of $187.67,3 which is $18.96 less than the requested hourly rate $206.63. (Doc. No. 24-4 at


2
 The declarant’s reference to having a “published rate” of $450 when representing plaintiffs in
ERISA-governed long-term disability cases does not move the needle, because: (i) this cases is not
an ERISA-governed long-term disability case; and (ii) as far as the Court can tell, the declarant’s
“published” rate is not his actual of effective rate.


3
 The Court notes that to support the appropriateness of this number, the declarant cited Rigger v.
Berryhill, 2017 U.S. Dist. LEXIS 73520 (E.D. Tenn. July 6, 2017), which was neither an EAJA
case nor a contingency case, as the case here is. So Rigger’s technical applicability is questionable,
                                                  4

    Case 3:19-cv-00881 Document 26 Filed 12/02/20 Page 4 of 5 PageID #: 734
1). Therefore, the Court will award in attorney’s fees in the amount of $581.78 (3.1 hours times

$187.67 per hour), nearly but not quite Plaintiff’s full requested amount.

        In accordance with Astrue v. Ratliff, 560 U.S. 586 (2010), the attorney’s fees shall be paid

directly to Plaintiff and sent to the business address of Plaintiff’s counsel. Full or partial remittance

of the awarded attorney fees will be contingent upon a determination by the Government that

Plaintiff owes no qualifying, pre-existing debt(s) to the Government. If such a debt(s) exits, the

Government will reduce the awarded attorney fees in this Order to the extent necessary to satisfy

such debt(s).

                                           CONCLUSION

        For the above-mentioned reasons, the Court GRANTS IN PART Plaintiff’s Motion and

the Court awards $581.78 in attorney’s fees to Plaintiff.

        IT IS SO ORDERED.



                                                    ____________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




although the notion that the declarant’s services are worth at least $187.67 does not seem at all
unlikely.

                                                   5

    Case 3:19-cv-00881 Document 26 Filed 12/02/20 Page 5 of 5 PageID #: 735
